******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
             JORDAN M. v. DARRIC M.*
                   (AC 38640)
                 Beach, Keller and Harper, Js.
     Argued May 24—officially released September 8, 2016**

(Appeal from the Superior Court, judicial district of
             New Haven, Emons, J.)
 James Hardy, for the appellant (defendant).
                         Opinion

  BEACH, J. The defendant, Darric M., appeals from
the judgment of the trial court granting the application
for a restraining order filed on behalf of the plaintiff,
Jordan M., by Eleanor M., as next friend. The defendant
claims that (1) there was insufficient evidence to sup-
port the court’s imposition of a civil restraining order
pursuant to General Statutes § 46b-15, and (2) the court
improperly used the mechanism of a restraining order
to grant custody of Jordan to Eleanor M. We agree that
there was no evidence to support the restraining order
and, accordingly, reverse the judgment of the trial court.
  The record in this case is confusing at best and certain
portions of the file appear to have been entered under
incorrect docket numbers. We note as well that only
the defendant has filed a brief. It appears that the two
relevant Superior Court docket numbers are from the
judicial district of New Haven: FA-15-4066397, which is
a custody case; and FA-15-4066531, which is a
restraining order case. The relevant facts, so far as they
can be discerned from the record, are as follows. The
defendant and Heather S. are the parents of Jordan,
who was born in 2013. The Commissioner of the Depart-
ment of Children and Families filed a neglect petition
against Heather S. In May, 2015, Heather S. purportedly
executed an agreement in which she agreed to give
temporary custody of Jordan to Eleanor M., the defen-
dant’s aunt. In August, 2015, Eleanor M. filed in Probate
Court a petition for temporary custody of Jordan and for
removal of the defendant and Heather S. as guardians.
   On August 7, 2015, the defendant brought an action
in Superior Court against Heather S., seeking sole cus-
tody of Jordan (custody case). The defendant filed an
application for an emergency ex parte order of custody.
The court, Goodrow, J., issued an emergency ex parte
order granting the defendant temporary custody on
August 7, 2015.
   Following that order, a hearing was held on August
21, 2015, before the court, Emons, J., at which the
defendant was self-represented.1 On that date, the court
granted Eleanor M., also self-represented, permission
to intervene in the case. The court found that the defen-
dant had not established that custody should be trans-
ferred from Eleanor M. to him, and ordered that Jordan
remain in the temporary custody of Eleanor M. until
the resolution of the probate case.2 The court permitted
the defendant visitation with Jordan during the day,
with no overnight visitation.
  On the night of August 21, 2015, Heather S., the defen-
dant, and Noel R., the defendant’s brother, went with
police officers to the home of Eleanor M. Eleanor M.
did not have a copy of the August 21, 2015 court order,
which had been entered that same day, and the police
required her to return Jordan to the custody of his
parents. In reaction, Eleanor M. filed in the custody
case, on August 24, 2015, an application seeking an
emergency ex parte order of custody. The judgment
file in the custody case that was signed by the court,
Emons, J., on March 4, 2016, reflects that on August
24, 2015, the court found that an immediate and present
risk of physical danger or psychological harm to Jordan
existed and that it was in the best interest of Jordan
to award temporary custody to Eleanor M. The court
further terminated all visitation by the defendant. The
judgment file further states that ‘‘[t]hese orders were
made permanent on October 27, 2015.’’
   Also on August 24, 2015, Eleanor M., pursuant to
§ 46b-15 and as next friend of Jordan, filed applications
for civil restraining orders against the defendant
(restraining order case), Heather S. and Noel R., all of
which were granted ex parte.3 On September 4, 2015,
a hearing was held addressing the August restraining
orders; the court continued the matter to September 15,
2015, while the ex parte temporary restraining orders
remained intact. Following the September 15, 2015 hear-
ing, the court held that Eleanor M. had sustained her
burden regarding the § 46b-15 restraining orders against
Heather S., Noel R., and the defendant, and ordered
them to be in effect for one year. The defendant filed
a motion for articulation and a motion for reconsidera-
tion, both of which were denied by the court. This
appeal followed. We stress that the only appeal is from
the restraining order case. There is no appeal from the
custody case.
                             I
   The defendant first claims that the evidence was
insufficient to support a finding that he presented ‘‘a
continuous threat of present physical pain or physical
injury,’’ as required by § 46b-15.4 We agree.
   ‘‘[W]e will not disturb a trial court’s orders unless
the court has abused its discretion or it is found that
it could not reasonably conclude as it did, based on the
facts presented. . . . In determining whether a trial
court has abused its broad discretion . . . we allow
every reasonable presumption in favor of the correct-
ness of its action. . . . Appellate review of a trial
court’s findings of fact is governed by the clearly errone-
ous standard of review. . . . A finding of fact is clearly
erroneous when there is no evidence in the record to
support it . . . or when although there is evidence to
support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mis-
take has been committed. . . . Our deferential stan-
dard of review, however, does not extend to the court’s
interpretation of and application of the law to the facts.
It is axiomatic that a matter of law is entitled to plenary
review on appeal.’’ (Internal quotation marks omitted.)
Kayla M. v. Greene, 163 Conn. App. 493, 504, 136 A.3d
1 (2016).
   Section 46b-15 (a) provides in relevant part: ‘‘Any
family or household member . . . who has been sub-
jected to a continuous threat of present physical pain
or physical injury, stalking or a pattern of threatening,
including, but not limited to, a pattern of threatening
. . . by another family or household member may make
an application to the Superior Court for relief under
this section.’’5
   A review of the evidence presented at the September
4 and September 15, 2015 hearings regarding the
restraining order reveals that there was no evidence of
a continuous threat of present physical pain or physical
injury, stalking or a pattern of threatening.6 There was
evidence that the defendant, along with others, came
to the home of Eleanor M. on the night of August 21,
2015, with police officers, and took Jordan. The court’s
reasoning for granting the application for the restraining
order is not clear, but evidence of the defendant’s
behavior on the night of August 21 is the only evidence
in the September 4 and 15 transcripts upon which the
court conceivably could have based its order. There
was no evidence that there was violent or physically
threatening conduct on the night of August 21, 2015,
and there was no evidence that the defendant presented
a threat of physical pain or injury to Jordan. ‘‘The plain
language of § 46b-15 clearly requires a continuous
threat of present physical pain or physical injury before
a court can grant a domestic violence restraining order.’’
Krystyna W. v. Janusz W., 127 Conn. App. 586, 590, 14
A.3d 483 (2011). ‘‘[D]omestic violence restraining orders
will not issue in the absence of the showing of a threat
of violence, specifically a continuous threat of present
physical pain or physical injury to the applicant.’’ (Inter-
nal quotation marks omitted.) Putman v. Kennedy, 279
Conn. 162, 171, 900 A.2d 1256 (2006). ‘‘The legislature
promulgated § 46b-15 to provide an expeditious means
of relief for abuse victims. . . . It is not a statute to
provide a remedy in every custody and visitation dis-
pute, however urgent.’’ (Citation omitted.) Putman v.
Kennedy, 104 Conn. App. 20, 25–26, 932 A.2d 439 (2007).
The defendant’s behavior, although wrongfully and fla-
grantly in violation of the court’s August 21, 2015 orders,
and not to be condoned, does not satisfy the elements
of § 46b-15. Accordingly, we conclude that the court
improperly granted the restraining order against the
defendant.
                             II
   With respect to the result of the September 4 and
September 15, 2015 hearings, the defendant argues that
‘‘the imposition of a restraining order was an improper
means of determining custody.’’ He argues that the
court committed harmful error in removing custody of
Jordan from his biological parents and placing custody
with Jordan’s aunt, Eleanor M. The defendant’s argu-
ments seem to be based on the September 15 hearing.
The court, however, as it noted in its decision denying
the defendant’s motion for an articulation filed March
8, 2016, made no custody orders at that hearing.7 The
court noted at the outset of the September 4, 2015
hearing that it would hear the restraining order case
first and then the custody case. At the conclusion of
the September 15, 2015 hearing, the court stated: ‘‘I
want the record to be clear that we have three
restraining orders and a custody [case] as well.’’ After
addressing the restraining orders, the court then stated
that, in the custody case, the defendant was seeking
custody of Jordan, and ‘‘in the interest of the child and
in the interest of both parties, I’m . . . going to have
to begin a dialogue on evaluating both parties as to
whether or not they are capable of parenting this child;
one of them, both of them, both of them together, [or]
either one, separately.’’ The court noted that it would
refer the matter to family relations for that purpose. A
court date was set for September 29, and another court
date later was scheduled to occur on October 27. It is
unclear from the record what occurred in that respect
following the September 29, 2015 hearing.8 In its deci-
sion denying the motion for an articulation, the court
indicated that there were difficulties regarding the par-
ties’ appearance at the hearings. Due to a lack of an
adequate record, we are unable to review this claim;
see Practice Book § 61-10; we also observe that there
is no appeal in the custody case.9
  The judgment granting the restraining order against
the defendant is reversed and the case is remanded with
direction to deny the application for a restraining order.
   * In accordance with our policy of protecting the privacy interest of the
applicant for a restraining order, we decline to identify the applicant or
others through whom the applicant’s identity may be ascertained.
   ** September 8, 2016, the date this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     Heather S. did not attend the hearing.
   2
     It is unclear whether the trial court was deferring to the Probate Court
regarding a resolution of the custody issue or ignoring the prior pending
guardianship petition in Probate Court.
   3
     The restraining orders as to Heather S. and Noel R. are not at issue in
this appeal.
   4
     We first consider whether the record is adequate for review. ‘‘An adequate
record usually includes either a memorandum of decision or a transcript
signed by the trial judge. Practice Book § 64-1. Also, the appellant is responsi-
ble for providing such to this court. Chase Manhattan Bank/City Trust v.
AECO Elevator Co., 48 Conn. App. 605, 607, 710 A.2d 190 (1998); Practice
Book § 61-10.’’ In re Francisco R., 111 Conn. App. 529, 531, 959 A.2d 1079
(2008). The defendant did not provide this court with a memorandum of
decision or a signed transcript, but did provide an unsigned transcript. ‘‘On
occasion, we will entertain appellate review of an unsigned transcript when
it sufficiently states the court’s findings and conclusions.’’ (Internal quotation
marks omitted.) Id. In the context of this case, we conclude that the transcript
provides an adequate record for review of the narrow issue presented.
   5
     General Statutes (Rev. to 2015) § 46b-15 was amended by Nos. 16-34 and
16-105 of the 2016 Public Acts. Those amendments only altered subsection
(a) by requiring the court to provide certain information to persons applying
for relief.
   6
     The defendant also contends that the court appears to have based the
restraining order on his lack of employment. Because we agree with the
defendant’s argument that the elements of the statute were not satisfied,
we need not address this issue.
   7
     To the extent that the defendant is challenging the restraining order
itself, the issue was resolved in the defendant’s favor in part I of this opinion.
   8
     The judgment file states that the orders were made permanent on October
27, 2015. No transcripts of further proceedings or court rulings explaining
this aspect of the custody issue have been presented to us.
   9
     We express no opinion as to any order regarding custody and visitation.
A reasoned resolution of Jordan’s situation cannot be reached in the context
of this appeal.